Citation Nr: 1043225	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to a disability rating in 
excess of 50 percent for his service-connected PTSD.  While the 
veteran's entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
also acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 506 (2007).

The Veteran's most recent VA examination was in February 2008.  
That examiner opined that the Veteran was not deficient in most 
areas as a result of his PTSD.  During that examination, the 
Veteran reported that he often had difficulty sleeping and 
concentrating, that he often lost his temper and left his work 
early, that he had weak relationships with everyone in his family 
other than his wife, that he had few interests outside of work, 
and that he once attempted suicide in 1976.  The examiner wrote 
that the Veteran was neatly groomed and appropriately dressed, 
that his mood was anxious and dysphoric, that he did not have 
hallucinations or obsessive behavior, that there were no thoughts 
of suicidal or homicidal behavior, that the Veteran had no 
problems with memory, and that the Veteran had difficulty with 
impulse control and violence.  Based on the VA examination report 
and opinion, the RO continued an evaluation of 50 percent 
disabling in a March 2009 statement of the case.

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Re-
examination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  The 
Veteran submitted a statement in support of claim in December 
2009, indicating that he had recently made a suicide attempt.  
The Veteran did provide the October 2009 VA records of his 
subsequent hospital stay, which indicate that he was to return 
for a follow up at the VA Medical Center.  The evidence of record 
appears to indicate that the Veteran's PTSD symptoms may have 
increased in severity since his VA examination February 2008, 
which was contemporaneous with the March 2009 statement of the 
case.  Therefore, upon review of the October 2009 VA medical 
records, the Board is of the opinion that the Veteran should be 
scheduled for a new VA examination, which reflects the current 
state of the Veteran's disability.  The RO/AMC should also 
attempt to obtain any additional VA treatment records dated since 
October 2009, which are not already associated with the claims 
file.

Furthermore, the Board notes that in the Veteran's June 2008 
notice of disagreement, the Veteran requested a hearing before a 
decision review officer.  The Veteran's April 2009 Form 9 
indicates that the Veteran did not want a Board hearing.  Upon 
remand, the RO/AMC should schedule the Veteran for a DRO hearing, 
if he still desires such a hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should then attempt to any 
additional VA medical records pertaining to 
psychiatric treatment dated since October 
2009.  All efforts made and responses thereto 
should be recorded in the claims file, and 
the records should be associated with the 
claims file.

2.  Once the development requested in 
paragraph 1 is completed to the extent 
possible, the RO/AMC should then schedule the 
Veteran for a VA examination to determine the 
current severity of his PTSD.  His claims 
file should be available to the examiner and 
reviewed in conjunction with the examination.  
All appropriate tests should be conducted.  
The report should set forth all objective 
findings regarding the Veteran's PTSD, 
particularly the current severity of 
symptoms.

3.  The RO/AMC should contact the Veteran and 
his representative to determine if the 
Veteran still wishes to be afforded a hearing 
before a decision review officer.  If the 
Veteran chooses to have a hearing, one should 
be scheduled for him after the above 
development is complete.  A record of contact 
with the Veteran and his representative 
should be associated with the claims file, as 
should a transcript of the hearing, if the 
Veteran chooses to have one.

4.  Once the Veteran has been afforded a VA 
examination and a hearing before a decision 
review officer, if he so chooses, the RO/AMC 
should readjudicate the claim, and a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  If the issue on appeal 
remains denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


